AO 450 (Rev. 11/11) Judgment in a Civil Action


                                      UNITED STATES DISTRICT COURT                                                      FILED IN THE
                                                                  for the_                                          U.S. DISTRICT COURT
                                                                                                              EASTERN DISTRICT OF WASHINGTON
                                                     Eastern District of Washington
                    VICTORIYONDO M.,                                                                          Sep 30, 2019
                                                                                                                   SEAN F. MCAVOY, CLERK
                                                                     )
                                                                     )
                                                                     )       Civil Action No. 1:18-cv-03155-MKD
                    ANDREW M. SAUL,                                  )
                                                                     )


                            Defendant
                                             JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

’ the plaintiff (name)                                                                                        recover from the
defendant (name)                                                                                                 the amount of
                                                                            dollars ($              ), which includes prejudgment
interest at the rate of                   %, plus post judgment interest at the rate of            % per annum, along with costs.

’ the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
                                 recover costs from the plaintiff (name)
                                          .

✔ other: Plaintiff’s Motion for Summary Judgment, ECF No. 14, is GRANTED.
’
              Defendant’s Motion for Summary Judgment, ECF No. 19, is DENIED.
              JUDGMENT in favor of Plaintiff REVERSING and REMANDING the matter to the Commissioner of Social Security
              for further proceedings consistent with the Court's Order at ECF No. 21.


This action was (check one):
’ tried by a jury with Judge                                                                         presiding, and the jury has
rendered a verdict.

’ tried by Judge                                                                          without a jury and the above decision
was reached.

✔
’ decided by Judge             Mary K. Dimke                                                   on cross-motions for summary
      judgment.


Date: September 30, 2019                                                   CLERK OF COURT

                                                                            SEAN F. McAVOY

                                                                            s/ Angela Noel
                                                                                          (By) Deputy Clerk

                                                                            Angela Noel
